DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 05/11/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Foreign Patent Document #2 (Intel Corporation) has cutoff texts on the first page.  
It has been placed in the application file, but part of the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claims 12-19, 21, 31-32, 34-37 are objected to because of the following reasons: 
For claims 12-13, 15-18, 21, 31-32, 34-37, the term “and/or” is unclear.  
For claims 12-19, the phrase “The method according to…” should be “The resource allocation method according to…” since claim 11 states “A resource allocation method…”
Appropriate correction is required.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-19, 30-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Phan, US 2013/0157679.

For claim 11. Van Phan teaches: A resource allocation method, comprising: 
determining a quality of service (QoS) attribute information, wherein the QoS attribute information is used to indicate a QoS attribute of a first terminal device; (Van Phan, paragraph 26-30, “In S1, the QoS parameters assigned to the UEs for the end-to-end connection are transmitted to the DRSF over the DRSF signaling bearer described above with respect to FIG. 3… The DRSF may align the QoS parameters in S2 by selecting from the received QoS parameters the one with higher priority (or more strict) QoS parameters.”)
and sending the QoS attribute information to a network device, (Van Phan, paragraph 26-30, “Upon aligning the QoS parameters, or in parallel with the alignment, the DRSF may determine candidate base stations to control the D2D connection. The candidate base stations may be determined amongst the base stations having both UEs located in their coverage areas so that the candidate base stations may communicate with both (or all) UEs of the end-to-end connection. The DRSF may then establish a connection with the candidate base stations so as to negotiate the possibility for the candidate base stations to allocate the D2D connection in their radio resources. In other words, the 
wherein the QoS attribute information is used by the network device to allocate a transmission resource to the first terminal device, (Van Phan, paragraph 26-30, “When the RAN controlling the D2D connection is an LTE RAN, the DRSF may transmit the QoS parameters to the MME of the RAN which may forward the QoS parameters to the controlling eNB so that the eNB may apply the QoS parameter when controlling a radio bearer of the D2D connection. The QoS parameters are applied to scheduling radio resources to the D2D connection, allocation of other radio bearers in the cell controlled by the eNB, etc. During the operation of the DRSF, the DRSF or the MME may adjust the QoS parameter settings, as considered necessary. The changed QoS parameters may then be transmitted to the controlling eNB for use when controlling the D2D connection.”)
and the transmission resource is used by the first terminal device to send data to a second terminal device. (Van Phan, paragraph 26-30, “A D2D bearer is established directly between the UEs (no intermediate nodes of any RAN) for data transfer.”; also see paragraph 22, “In block 212, the UEs both receive a command to change a communication mode of the end-to-end connection to a direct device-to-device connection between the UEs. In block 212, the UEs also receive new QoS parameters for the device-to-device connection that are assigned as common QoS parameters for the device-to-device connection. In other words, the same QoS parameters are now assigned to both UEs. In block 212, the UEs configure the device-to-device connection with the newly received QoS parameters.”)

For claim 12. Van Phan discloses all the limitations of claim 11, and Van Phan further teaches: wherein the QoS attribute comprises a data transmission rate and/or a reliability requirement of the first terminal device. (Van Phan, paragraph 26-30, “The QoS parameters may include at least one of allocation and retention priority (ARP) indicating priority of the connection, a guaranteed bit rate (GBR) of the device-to-device connection, a quality-of-service classification index (QCI) of the device-to-device connection, and an aggregate maximum bit rate (AMBR) for the first terminal device. The ARP of the bearer is used for admission control to decide whether or not the requested bearer should be established in case of radio congestion. It also governs the prioritization of the bearer for pre-emption with respect to a new bearer establishment. After successful establishment, a bearer's ARP does not have any impact on the bearer-level packet forwarding treatment. QCI is characterized by priority, packet delay budget and acceptable packet loss rate. The QCI label for a bearer determines how it is handled in the controlling LTE base station (enhanced Node B, eNB). The priority and packet delay budget determine RLC (Radio Link Control) mode configuration, and how the scheduler in MAC (Medium Access Controller) handles packets sent over the bearer. The different QCIs in the LTE include nine QoS classes covering conversational voice, conversational video (Live Streaming), real-time gaming, non-conversational video (buffered streaming), IMS (IP multimedia sub-system) signaling, video (buffered streaming) and TCP-based traffic including www, e-mail, chat, ftp, p2p file sharing, progressive video, etc. Other QoS classifications may also be used, e.g. standard four classifications including conversational, streaming, interactive and background QoS classes. AMBR per group of bearers of a single terminal device is used for non-GBR bearers.”)

For claim 13. Van Phan discloses all the limitations of claim 12, and Van Phan further teaches: wherein the QoS attribute information comprises the data transmission rate and/or a packet loss rate of the first terminal device. (Van Phan, paragraph 26-30, “The QoS parameters may include at least one of 

For claim 14. Van Phan discloses all the limitations of claim 12, and Van Phan further teaches: wherein the QoS attribute information comprises a target index, and wherein the target index corresponds to the QoS attribute of the first terminal device. (Van Phan, paragraph 26-30, “The QoS parameters may include at least one of allocation and retention priority (ARP) indicating priority of the connection, a guaranteed bit rate (GBR) of the device-to-device connection, a quality-of-service classification index (QCI) of the device-to-device connection, and an aggregate maximum bit rate 

For claim 15. Van Phan discloses all the limitations of claim 12, and Van Phan further teaches: wherein the QoS attribute information comprises at least one of a maximum value, a minimum value, and a value range, wherein the maximum value is a maximum value of the data transmission rate and/or the reliability requirement of the first terminal device, the minimum value is a minimum value of the data transmission rate and/or the reliability requirement of the first terminal device, and the value range is a value range of the data transmission rate and/or a value range of the reliability requirement of the first terminal device. (Van Phan, paragraph 26-30, “The QoS parameters may include at least one of allocation and retention priority (ARP) indicating priority of the connection, a guaranteed bit rate (GBR) of the device-to-device connection, a quality-of-service classification index (QCI) of the device-to-

For claim 16. Van Phan discloses all the limitations of claim 12, and Van Phan further teaches: wherein the QoS attribute information comprises at least one of a maximum value, a minimum value, and a value range, wherein the maximum value is a maximum value of a data transmission rate and/or a reliability requirement of a target service, the minimum value is a minimum value of the data transmission rate and/or the reliability requirement of the target service, the value range is a value range of the data transmission rate and/or a value range of the reliability requirement of the target service, and the target service is a service transmitted between the first terminal device and the second terminal device by using the transmission resource. (Van Phan, paragraph 26-30, “The QoS parameters 

For claim 17
wherein the QoS attribute information is used to indicate a magnitude relationship between the data transmission rate and/or the reliability requirement of the first terminal device and the preset value, and the magnitude relationship is one of the following relationships: the data transmission rate and/or the reliability requirement of the first terminal device is greater than the preset value, the data transmission rate and/or the reliability requirement of the first terminal device is less than the preset value, the data transmission rate and/or the reliability requirement of the first terminal device is greater than or equal to the preset value, and the data transmission rate and/or the reliability requirement of the first terminal device is less than or equal to the preset value. (Van Phan, paragraph 26-30, “The DRSF may align the QoS parameters in S2 by selecting from the received QoS parameters the one with higher priority (or more strict) QoS parameters… The QoS parameters may include at least one of allocation and retention priority (ARP) indicating priority of the connection, a guaranteed bit rate (GBR) of the device-to-device connection, a quality-of-service classification index (QCI) of the device-to-device connection, and an aggregate maximum bit rate (AMBR) for the first terminal device. The ARP of the bearer is used for admission control to decide whether or not the requested bearer should be established in case of radio congestion. It also governs the prioritization of the bearer for pre-emption with respect to a new bearer establishment. After successful establishment, a bearer's ARP does not have any impact on the bearer-level packet forwarding treatment. QCI is characterized by priority, packet delay budget and acceptable packet loss rate. The QCI label for a bearer determines how it is handled in the controlling LTE base station (enhanced Node B, eNB). The priority and packet delay budget determine RLC (Radio Link Control) mode configuration, and how the scheduler in MAC (Medium Access Controller) handles packets sent over the bearer. The different QCIs in the LTE include nine QoS classes covering conversational voice, conversational video (Live Streaming), real-time gaming, non-conversational video (buffered streaming), IMS (IP multimedia sub-system) signaling, video (buffered streaming) and TCP-based traffic including www, e-mail, chat, ftp, p2p file sharing, progressive video, 

For claim 18. Van Phan discloses all the limitations of claim 12, and Van Phan further teaches: wherein before the sending the QoS attribute information to a network device, the method further comprises: receiving a preset value sent by the network device, wherein the QoS attribute information is used to indicate a magnitude relationship between a data transmission rate and/or a reliability requirement of a target service and the preset value; the magnitude relationship is one of the following relationships: the data transmission rate and/or the reliability requirement of the target service is greater than the preset value, the data transmission rate and/or the reliability requirement of the target service is less than the preset value, the data transmission rate and/or the reliability requirement of the target service is greater than or equal to the preset value, and the data transmission rate and/or the reliability requirement of the target service is less than or equal to the preset value; and the target service is a service transmitted between the first terminal device and the second terminal device by using the transmission resource. (Van Phan, paragraph 26-30, “The DRSF may align the QoS parameters in S2 by selecting from the received QoS parameters the one with higher priority (or more strict) QoS parameters… The QoS parameters may include at least one of allocation and retention priority (ARP) indicating priority of the connection, a guaranteed bit rate (GBR) of the device-to-device connection, a quality-of-service classification index (QCI) of the device-to-device connection, and an aggregate maximum bit rate (AMBR) for the first terminal device. The ARP of the bearer is used for admission 

For claim 19. Van Phan discloses all the limitations of claim 11, and Van Phan further teaches: wherein the method is performed by a core-network network element or the first terminal device. (Van Phan, paragraph 26-30, DRSF is core-network network element; also see fig 6, paragraph 31-32 for more details)

For claim 30. Van Phan teaches: A communications device, comprising: a processor and a transceiver; (Van Phan, fig 6, paragraph 31-32, device with processor, interface components for communicating signals)
wherein the processor is configured to determine a quality of service (QoS) attribute information, wherein the QoS attribute information is used to indicate a QoS attribute of a first terminal device; (Van Phan, paragraph 26-30, “In S1, the QoS parameters assigned to the UEs for the end-to-end connection are transmitted to the DRSF over the DRSF signaling bearer described above with respect to FIG. 3… The DRSF may align the QoS parameters in S2 by selecting from the received QoS parameters the one with higher priority (or more strict) QoS parameters.”)
and the transceiver is configured to send the QoS attribute information to a network device, (Van Phan, paragraph 26-30, “Upon aligning the QoS parameters, or in parallel with the alignment, the DRSF may determine candidate base stations to control the D2D connection. The candidate base stations may be determined amongst the base stations having both UEs located in their coverage areas so that the candidate base stations may communicate with both (or all) UEs of the end-to-end connection. The DRSF may then establish a connection with the candidate base stations so as to negotiate the possibility for the candidate base stations to allocate the D2D connection in their radio resources. In other words, the DRSF negotiates about the congestion in the candidate base stations. The DRSF may also provide the candidate base stations with the aligned QoS parameters (in S3) so as to provide information on the type of the D2D connection to be established… In S3, the aligned QoS parameters may be transmitted to the base station (enhanced Node B, eNB, in LTE networks) controlling the D2D connection in the negotiation stage.”)
wherein the QoS attribute information is used by the network device to allocate a transmission resource to the first terminal device, (Van Phan, paragraph 26-30, “When the RAN controlling the D2D connection is an LTE RAN, the DRSF may transmit the QoS parameters to the MME of the RAN which 
and the transmission resource is used by the first terminal device to send data to a second terminal device. (Van Phan, paragraph 26-30, “A D2D bearer is established directly between the UEs (no intermediate nodes of any RAN) for data transfer.”; also see paragraph 22, “In block 212, the UEs both receive a command to change a communication mode of the end-to-end connection to a direct device-to-device connection between the UEs. In block 212, the UEs also receive new QoS parameters for the device-to-device connection that are assigned as common QoS parameters for the device-to-device connection. In other words, the same QoS parameters are now assigned to both UEs. In block 212, the UEs configure the device-to-device connection with the newly received QoS parameters.”)

For claim 31. Van Phan discloses all the limitations of claim 30, and Van Phan further teaches: wherein the QoS attribute comprises a data transmission rate and/or a reliability requirement of the first terminal device. (Van Phan, paragraph 26-30, “The QoS parameters may include at least one of allocation and retention priority (ARP) indicating priority of the connection, a guaranteed bit rate (GBR) of the device-to-device connection, a quality-of-service classification index (QCI) of the device-to-device connection, and an aggregate maximum bit rate (AMBR) for the first terminal device. The ARP of the bearer is used for admission control to decide whether or not the requested bearer should be established in case of radio congestion. It also governs the prioritization of the bearer for pre-emption with respect to a new bearer establishment. After successful establishment, a bearer's ARP does not 

For claim 32. Van Phan discloses all the limitations of claim 31, and Van Phan further teaches: wherein the QoS attribute information comprises the data transmission rate and/or a packet loss rate of the first terminal device. (Van Phan, paragraph 26-30, “The QoS parameters may include at least one of allocation and retention priority (ARP) indicating priority of the connection, a guaranteed bit rate (GBR) of the device-to-device connection, a quality-of-service classification index (QCI) of the device-to-device connection, and an aggregate maximum bit rate (AMBR) for the first terminal device. The ARP of the bearer is used for admission control to decide whether or not the requested bearer should be established in case of radio congestion. It also governs the prioritization of the bearer for pre-emption with respect to a new bearer establishment. After successful establishment, a bearer's ARP does not have any impact on the bearer-level packet forwarding treatment. QCI is characterized by priority, packet delay budget and acceptable packet loss rate. The QCI label for a bearer determines how it is handled in the controlling LTE base station (enhanced Node B, eNB). The priority and packet delay 

For claim 33. Van Phan discloses all the limitations of claim 31, and Van Phan further teaches: wherein the QoS attribute information comprises a target index, and wherein the target index corresponds to the QoS attribute of the first terminal device. (Van Phan, paragraph 26-30, “The QoS parameters may include at least one of allocation and retention priority (ARP) indicating priority of the connection, a guaranteed bit rate (GBR) of the device-to-device connection, a quality-of-service classification index (QCI) of the device-to-device connection, and an aggregate maximum bit rate (AMBR) for the first terminal device. The ARP of the bearer is used for admission control to decide whether or not the requested bearer should be established in case of radio congestion. It also governs the prioritization of the bearer for pre-emption with respect to a new bearer establishment. After successful establishment, a bearer's ARP does not have any impact on the bearer-level packet forwarding treatment. QCI is characterized by priority, packet delay budget and acceptable packet loss rate. The QCI label for a bearer determines how it is handled in the controlling LTE base station (enhanced Node B, eNB). The priority and packet delay budget determine RLC (Radio Link Control) mode configuration, and how the scheduler in MAC (Medium Access Controller) handles packets sent over the bearer. The different QCIs in the LTE include nine QoS classes covering conversational voice, 

For claim 34. Van Phan discloses all the limitations of claim 31, and Van Phan further teaches: wherein the QoS attribute information comprises at least one of a maximum value, a minimum value, and a value range, wherein the maximum value is a maximum value of the data transmission rate and/or the reliability requirement of the first terminal device, the minimum value is a minimum value of the data transmission rate and/or the reliability requirement of the first terminal device, and the value range is a value range of the data transmission rate and/or a value range of the reliability requirement of the first terminal device. (Van Phan, paragraph 26-30, “The QoS parameters may include at least one of allocation and retention priority (ARP) indicating priority of the connection, a guaranteed bit rate (GBR) of the device-to-device connection, a quality-of-service classification index (QCI) of the device-to-device connection, and an aggregate maximum bit rate (AMBR) for the first terminal device. The ARP of the bearer is used for admission control to decide whether or not the requested bearer should be established in case of radio congestion. It also governs the prioritization of the bearer for pre-emption with respect to a new bearer establishment. After successful establishment, a bearer's ARP does not have any impact on the bearer-level packet forwarding treatment. QCI is characterized by priority, packet delay budget and acceptable packet loss rate. The QCI label for a bearer determines how it is handled in the controlling LTE base station (enhanced Node B, eNB). The priority and packet delay budget determine RLC (Radio Link Control) mode configuration, and how the scheduler in MAC (Medium Access Controller) handles packets sent over the bearer. The different QCIs in the LTE include nine QoS 

For claim 35. Van Phan discloses all the limitations of claim 31, and Van Phan further teaches: wherein the QoS attribute information comprises at least one of a maximum value, a minimum value, and a value range, wherein the maximum value is a maximum value of a data transmission rate and/or a reliability requirement of a target service, the minimum value is a minimum value of the data transmission rate and/or the reliability requirement of the target service, the value range is a value range of the data transmission rate and/or a value range of the reliability requirement of the target service, and the target service is a service transmitted between the first terminal device and the second terminal device by using the transmission resource. (Van Phan, paragraph 26-30, “The QoS parameters may include at least one of allocation and retention priority (ARP) indicating priority of the connection, a guaranteed bit rate (GBR) of the device-to-device connection, a quality-of-service classification index (QCI) of the device-to-device connection, and an aggregate maximum bit rate (AMBR) for the first terminal device. The ARP of the bearer is used for admission control to decide whether or not the requested bearer should be established in case of radio congestion. It also governs the prioritization of the bearer for pre-emption with respect to a new bearer establishment. After successful establishment, a bearer's ARP does not have any impact on the bearer-level packet forwarding treatment. QCI is characterized by priority, packet delay budget and acceptable packet loss rate. The QCI label for a bearer determines how it is handled in the controlling LTE base station (enhanced Node B, eNB). The priority 

For claim 36. Van Phan discloses all the limitations of claim 31, and Van Phan further teaches: wherein the transceiver is configured to: before the sending unit sends the QoS attribute information to the network device, receive a preset value sent by the network device, (Van Phan, paragraph 26-30, “In S1, the QoS parameters assigned to the UEs for the end-to-end connection are transmitted to the DRSF over the DRSF signaling bearer described above with respect to FIG. 3”; received (unaligned) QoS parameters of the second D2D device (UE) are preset values)
wherein the QoS attribute information is used to indicate a magnitude relationship between the data transmission rate and/or the reliability requirement of the first terminal device and the preset value, and the magnitude relationship is one of the following relationships: the data transmission rate and/or the reliability requirement of the first terminal device is greater than the preset value, the data transmission rate and/or the reliability requirement of the first terminal device is less than the preset value, the data transmission rate and/or the reliability requirement of the first terminal device is greater than or equal to the preset value, and the data transmission rate and/or the reliability requirement of the first terminal device is less than or equal to the preset value. (Van Phan, paragraph 26-30, “The DRSF may align the QoS parameters in S2 by selecting from the received QoS parameters the one with higher 

For claim 37. Van Phan discloses all the limitations of claim 31, and Van Phan further teaches: wherein the transceiver is configured to: before the sending unit sends the QoS attribute information to 

For claim 38. Van Phan discloses all the limitations of claim 30, and Van Phan further teaches: wherein the communications device is a core-network network element or the first terminal device. (Van Phan, paragraph 26-30, DRSF is core-network network element; also see fig 6, paragraph 31-32 for more details)

Claims 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu, US 2016/0323869.

For claim 20. Xu teaches: A network device, comprising: a processor and a transceiver; (Xu, fig 4-5, paragraph 207-218, resource control node (eNB) with processor, radio frequency unit)
wherein the processor is configured to determine a quality of service (QoS) attribute of a first terminal device; (Xu, fig 5, paragraph 207-218, “the D2D resource configuring module 401 is particularly configured to receive a resource request of the UE, carrying information about the QoS levels)
allocate a transmission resource to the first terminal device according to the QoS attribute, (Xu, fig 5, paragraph 207-218, “and to determine the D2D resource configurations corresponding to the QoS levels indicated by the information about the QoS levels.”)
wherein the transmission resource is used by the first terminal device to send data to a second terminal device; (Xu, fig 6, paragraph 219-221, “A D2D transmission resource selecting module 601 is configured to select transmission resources for D2D services to be transmitted, according to received information about D2D resource configurations corresponding to QoS levels; and A D2D data transmitting module 602 is configured to transmit data of the D2D services over the selected transmission resources.”; UE’s perspective is discussed here; also see fig 1 which shows the D2D link between UE1 and UE2)
and the transceiver is configured to send information or a signal under control of the processor. (Xu, fig 5, paragraph 207-218, “Accordingly the D2D resource configuration information transmitting module 402 is particularly configured to transmit the information about the determined D2D resource configurations, and D2D service indication information to the UE, where the D2D service indication information indicates D2D services corresponding to the information about the determined D2D resource configuration; or to transmit the information about the determined D2D resource configurations, and QoS level indication information to the UE, where the QoS level indication information indicates the QoS levels corresponding to the information about the determined D2D resource configurations.”)

For claim 21. Xu discloses all the limitations of claim 20, and Xu further teaches: wherein the QoS attribute comprises a data transmission rate and/or a reliability requirement of the first terminal device. (Xu, paragraph 126, “a QoS reflects information about a transmission delay, reliability, rate, and other attributes of a D2D service, the different resource pools in the LTE system correspond to different 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185.  The examiner can normally be reached on Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOA HUYNH/Primary Examiner, Art Unit 2462